Citation Nr: 0202931	
Decision Date: 03/29/02    Archive Date: 04/04/02

DOCKET NO.  00-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
service connection for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  An unappealed RO decision in September 1995 determined 
that the veteran had not submitted new and material evidence 
in order to reopen his claim for service connection for PTSD.

3.  Evidence submitted subsequent to the September 1995 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.

4.  The veteran has described an in-service stressor which 
was verified by credible supporting evidence.  

5.  The veteran has a clear diagnosis of PTSD, as well as 
medical evidence linking his current symptomatology and his 
verified in-service stressor. 



CONCLUSIONS OF LAW

1.  The RO's September 1995 decision which declined reopening 
the veteran's claim for service connection for PTSD is final. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 
(2001).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for PTSD has been 
submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).

3.  Service connection for PTSD is granted.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § § 3.303; 3.304 (f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's DA-20 shows that he served in Vietnam from 
February 21, 1967, to February 20, 1968.  On February 25, 
1967, he was assigned to HQ & Co. A, 725th Maintenance 
Battalion.  

In August 1986, the RO denied the veteran's claim for service 
connection for PTSD with a sleep disorder.  The veteran did 
not appeal the decision and it became final.  

In September 1995, the RO determined that the RO had not 
submitted new and material evidence in order to reopen his 
claim for service connection for PTSD.  The veteran did not 
appeal the decision and it became final.  

In a February 1999 statement, the veteran described an 
accident that occurred while he was standing in formation at 
Long Binh in Vietnam with Private [redacted].  He wrote that a 
helicopter blade that fell off of a helicopter struck his 
friend and that he was badly wounded.  He wrote that he had 
only been in country for two days when this accident 
happened.  

The veteran underwent a VA examination in March 1999.  
Regarding his stressor in Vietnam, the veteran stated that 
his friend, Private [redacted], was struck by a torque plate of a 
helicopter two days after he arrived in Vietnam.  Diagnosis 
was PTSD with associated features of depression.  

In a June 1999 statement, the veteran stated that he arrived 
in Vietnam in the Winter of 1967, and that he was at Long 
Binh awaiting assignment to a unit in-country when his 
friend, Private [redacted], was badly wounded.  He wrote that at 
the time he did not know whether Private [redacted] was killed, but 
that he now knew he was not.  He wrote that a few days after 
the traumatic event, he was assigned to the 25th Infantry 
Division at Cu Chi.  

In an October 2000 statement, the veteran reported that the 
event with PFC [redacted] occurred between January 21 and 25, 1967, 
at the 90th replacement battalion at Long Binh, Viet Nam.  He 
wrote that he previously called it the LBJ Zone, but was 
later told that it was the 90th replacement.  

In August 2001, the Center for Unit Records Research 
forwarded a casualty report from July 2001, which showed that 
a Private [redacted] from North Carolina was a casualty on 
February 22, 1967.  

In the veteran's December 2001 VA Form 1-646, his 
representative wrote that the veteran was in Long Binh 
awaiting assignment to his unit when his friend was hurt.  

The veteran was afforded a Central Office hearing in January 
2002, a transcript of which has been associated with the 
claims folder.  It was noted that the veteran's MOS was a 
94B20, and that he was a cook while in Vietnam.  The 
representative argued that the stressful event in question 
with Private [redacted] occurred on February 22, 1967.  He 
testified that he and Mr. [redacted] arrived in Vietnam on the same 
plane, and that was how they met.  He testified that the 
event in question occurred at a place he and fellow soldiers 
called LBJ (Long Binh Junction), but that it was officially 
called a different name.  He did not know Mr. [redacted]'s first 
name (page 11).  He stated that Private [redacted] was about 19 and 
was from Kentucky or Tennessee (page 16).  He stated that the 
worst place he stayed was at Red Beach near Da Nang.  He 
described being heavily mortared over there (page 15).


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for PTSD.

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  It 
is noted that under recent legislation, the requirement under 
38 U.S.C.A. § 5107 that a well-grounded claim be submitted 
before VA is required to assist the claimant is no longer 
required.  38 U.S.C.A. § 5107(a) (West Supp. 2001).

By decision dated September 1995, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for PTSD.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran. 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2001).  

When the veteran's claim was before the RO in September 1995, 
the standard for whether new and material evidence had been 
submitted was much higher.  Since then, in Hodge v. West, 155 
F.3d 1356 (1998) the Federal Circuit has lowered the 
threshold for what constitutes new and material evidence.  In 
light of the Hodge decision, it is determined that the 
veteran has submitted new and material evidence since the 
September 1995 decision in order to reopen his claim.  Since 
that time, he has provided details of his claimed stressor of 
seeing Pfc. [redacted] hit by a helicopter blade.  Since such 
detail had not been provided before, the newly received 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  

Although the veteran's claim for service connection for PTSD 
has been considered on a ground different from that of the RO 
(even though the RO acknowledged that the veteran's claim was 
one to reopen, it did not explicitly frame the issue as 
whether new and material evidence had been presented, but 
rather conducted a merits analysis) the issue of new and 
material evidence must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying 
an identical analysis to claims previously and finally 
denied, whether by the Board or the RO).  Only where, as 
here, the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. 
App. 374 (1998).


Entitlement to service connection for PTSD.

The veteran has been informed of the evidence necessary to 
substantiate the claim and provided an opportunity to submit 
such evidence.  He was informed of this evidence in the June 
2000 Statement of the Case, and September 2001 Supplemental 
Statement of the Case.  Moreover, VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  He has been examined by the VA in 
connection with his claim and has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. § 3.159).  Therefore, the case will not 
be remanded for further development.

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. 4.125 (a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran  engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the  
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.   38 C.F.R. 
§ 3.304 (f) (2001).  

The evidence clearly shows that the two of the three required 
elements to prove service connection for PTSD have been met: 
there is medical evidence of a diagnosis of PTSD, and there 
is a link between the veteran's PTSD and the veteran's 
claimed stressor of seeing his friend, Private [redacted], get hit 
by a helicopter blade two days after the veteran arrived in 
Vietnam.  The only remaining element needing to be proved is 
verification of the veteran's claimed in-service stressor of 
seeing his friend, Private [redacted], get struck by a helicopter 
blade two days after arriving in Vietnam.  

In Zarycki v. Brown, 6 Vet.App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence necessary to establish the occurrence of a 
recognizable stressor in service to support a claim of 
service connection for PTSD would vary depending on whether 
or not the veteran engaged in combat with the enemy.  Where 
the VA has determined that the veteran did engage in combat 
with the enemy, his lay testimony, by itself, would be enough 
to establish the occurrence of the alleged combat stressors.  
Where the VA has determined that the veteran did not engage 
in combat with the enemy, a preliminary determination must be 
made as to whether the veteran's testimony as to the claimed 
stressor is corroborated sufficiently by service records to 
establish the occurrence of the claimed stressful events.  
Id. 

In the instant case, the evidence is insufficient to show 
that the veteran engaged in combat with the enemy.  His 
military occupational specialty was that of a cook.  This 
specialty is not indicative of combat, nor was the veteran 
awarded any decorations indicative of combat.  Accordingly, 
the record must contain sufficient corroboration through 
service records to establish the occurrence of the claimed 
stressful events. 38 C.F.R. § 3.304 (f); Zarycki, supra. 

The veteran's Form DA-20 shows that he arrived in Vietnam on 
February 21, 1967.  The RO attempted to verify the veteran's 
claimed stressor by writing to the Center for Unit Records 
Research.  In August 2001, the U. S. Army Records Management 
& Declassification Agency responded, attaching a casualty 
report dated July 2001, showing that a Private [redacted] was 
a casualty on February 22, 1967.  The computer generated form 
listed Private [redacted]'s name, and under "casualty date", it 
listed "2/22/1967."  

Although the U. S. Army Records Management & Declassification 
Agency wrote in its August 2001 letter that the casualty 
report documented that Private [redacted] was wounded on February 
15, 1967 (which was before the veteran arrived in Vietnam), a 
review of the actual casual report in the claims folder shows 
that Private [redacted] was a casualty on February 22, 1967, which 
was the veteran's second day in Vietnam.  It is recognized 
that the veteran's version of the stressful event has not 
been completely verified by the Army Records Management & 
Declassification Agency.  For one thing, there is the 
discrepancy in dates noted above.  Even if it is true that 
Private [redacted] was a casualty on February 22, 1967, there is no 
way of verifying if the Private [redacted] that the veteran knew is 
the same one that was a casualty on February 22, 1967.  
Inasmuch as the veteran's version of events has remained 
remarkably consistent, his testimony and description of the 
stressor is deemed credible.  Granting the veteran the 
benefit of the doubt under 38 U.S.C.A. § 5107, it is 
determined that the casualty report serves as verification of 
the veteran's claimed stressor of seeing Private [redacted] get 
injured on his second day in Vietnam.  

In light of a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
medical evidence linking the veteran's PTSD to the stressor, 
his claim of service connection for PTSD is granted. 38 
C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

